DETAILED ACTION

1.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.  Applicant's amendment, filed on 05/20/2022, is acknowledged.

3.  Claims 18-23, 25-32, 35-36 are pending.

4.  Applicant’s election without of Group I, claims 18-23, 25-32, 35, and 36 directed to a method of treating comprising administering a compound that binds CD38 and activate TPC1 and/TBC2 and the species of (i) an antibody or an antigen-binding fragment thereof, (ii) amyotrophic later sclerosis and (iii) no co-administration of at least one second therapeutic agent; filed on June 29, 2021 and Sept. 08/2022, is acknowledged.   

5.  Claims 27-29, 31, 32, are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to nonelected inventions.

6. Claims 18-23, 25-26, 30, 35-36 are under examination as they read on to a method of treating comprising administering a compound that binds CD38 and activate TPC1 and/TBC2 and the species of (i) an antibody or an antigen-binding fragment thereof, (ii) amyotrophic later sclerosis and (iii) no co-administration of at least one second therapeutic agent.
  
7.  Applicant’s IDS, filed 06/16/2020, is acknowledged. 

8. The following is a quotation of 35 U.S.C. 112(a) (Pre-AIA  35 U.S.C. 112, first paragraph):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

 9.  Claims 18-23, 25-26, 30, 35-36 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  


Claims 18 and 20 encompasses the use of a genus of compounds which specifically binds to CD38 and induces CD38 internalization, thereby increasing intracellular NAADP levels in neurons and/or immune cells and activating the opening of NAADP receptors Two Pore Channels TPCl and/or TPC2 in claim 18 and a genus of anti-CD38 compounds that increase intracellular NAADP levels in neurons and/or immune cells, by inhibiting the NAADP hydrolase activity of CD38 or by activating the NAADP synthase activity of CD38 in preventing and/or treating a neurodegenerative disease and/or an inflammatory disease including amyotrophic lateral sclerosis.  

Claims 19, 21-23, 25 encompass the use of a genus of anti-CD38 antibodies which specifically binds to CD38 and induces CD38 internalization, thereby increasing intracellular NAADP levels in neurons and/or immune cells and activating the opening of NAADP receptors Two Pore Channels TPCl and/or TPC2 in claim 19; as well as a subgenus of anti-CD38 antibodies which specifically binds to a peptide comprising amino acids 220 to 285 of SEQ ID NO: 1 in claim 21 and a subgenus of anti-CD38 antibodies which specifically binds to cysteine 254 and/or cysteine 275 of SEQ ID NO: 1 in claim 22;  as subgenus of anti-CD38 antibodies which specifically binds to the 5th C-terminal disulfide loop involving cysteine 254 and cysteine 275 of SEQ ID NO: 1, which specifically binds to human CD38 with a KD inferior or equal to 10-7, as may be determined by biosensor analysis in claim 25  in preventing and/or treating a neurodegenerative disease and/or an inflammatory disease including amyotrophic lateral sclerosis. 


However, there does not appear to be an adequate written description in the specification as-filed of the essential structural feature that provides the recited function of inducing CD38 internalization, thereby increasing intracellular NAADP levels in neurons and/or immune cells and activating the opening of NAADP receptors Two Pore Channels TPCl and/or TPC2 and has a KD inferior or equal to 10-7 in preventing and/or treating a neurodegenerative disease and/or an inflammatory disease including amyotrophic lateral sclerosis.  The Guidelines for the Examination of Patent Applications Under the 35 U.S.C. 112, ¶ 1 "Written Description" Requirement make clear that the written description requirement for a claimed genus may be satisfied through sufficient description of a representative number of species by actual reduction to practice, reduction to drawings, or by disclosure of relevant, identifying characteristics, i.e., structure or other physical and or chemical properties, by functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, sufficient to show the applicant was in possession of the genus.

The specification at page 4, discloses that unexpectedly, and in contradiction with these results, we found that compounds, which specifically bind to CD38 and activate the opening of NAADP receptors Two Pore Channels TPC1 and/or TPC2, strongly increased plasma IL-10 levels in vivo.   Furthermore, the specification at page 4 discloses that targeting CD38 with anti-CD38 antibodies daratumumab or isatuximab was found to decrease plasma levels of anti-inflammatory interleukin-10 (IL-10).

The specification at page 5 discloses that the compound for use according to the invention is an anti-CD38 antibody, an antigen binding fragment thereof or an antigen-binding antibody mimetic, which specifically binds to a peptide comprising amino acids 220 to 285 of SEQ ID 
NO: 1. 

The specification at page 9 discloses that the term "compound, which specifically binds to CD38" relates to any molecule suitable for pharmaceutical uses, which specifically binds to CD38. It encompasses antibodies, antigen-binding fragments thereof, antigen-binding antibody mimetics, small organic molecules, oligonucleotides and recombinant proteins. 

The specification at page 18 discloses that When the compound is a small organic molecule, "appreciable affinity" includes binding with an affinity of about 10-6 M (KD-affinity constant) or stronger. Preferably, binding is considered specific when the binding affinity ranges between about 10-6 M and about 10-10 M, optionally between about 10-7 M and about 10-9 M, in particular is of about 10-8 M.  When the compound is an oligonucleotide, "appreciable affinity" includes binding with an affinity of about 200 nM (KD-affinity constant) or stronger. Preferably, binding is considered specific when the binding affinity ranges between about 10 nM and about 200 nM, optionally between about 50 nM and about 150 nM, in particular is of about10 100 nM.


The specification at Fig. 1 discloses several anti-CD38 antibodies (HB7, AT1, clone 90, AT13/5 and OKT-10 (also see page 81, under Protection of DA neurons . . .).

Fig. 7 shows an increase in the cytosolic calcium levels in the presence of HB7 antibody.

Fig. 10 discloses a cartoon depicting the neuroprotective mechanism of action of anti-CD38 clone HB7 antibody.

    PNG
    media_image1.png
    451
    507
    media_image1.png
    Greyscale


The specification at page 81 discloses that a large population of these neurons were saved from death by NAD+ (3 mM) or anti-CD38 antibodies (clone 90, AT1, AT13/5, or HB-7; 1 g/mL) but not by clone OKT-10 anti-CD38 antibody (1 g/mL). The neuroprotective effect of anti-CD38 antibodies clone 90, AT1, AT13/5, or HB-7 but not that of NAD+ was abolished in the presence of Ned-19 (2 M), an inhibitor of NAADP receptor activation after GDNF deprivation. 

Example 3 discloses that cultures exposed to NAD+ (3 mM) or anti-CD38 antibodies (clone 90, AT1, AT13/5, OKT-10 or HB-7; 1 g/mL) were protected from excitotoxicity (Figure 5).  Further, the neuroprotective effect of anti-CD38 antibodies clone 90, AT1, and HB7 but not that of NAD+ or anti-CD38 antibodies clone AT13/5 or OKT-10 (1 g/mL) was abolished in the presence of Ned-19 (2 M), an inhibitor of NAADP receptor activation. 

Example 6 of the specification discloses that anti-CD38 clone HB7 antibody dose-dependently protected dopaminergic neurons of the substantia nigra pars compacta (Figure 14). Moreover, this neuroprotective effect was accompanied by a rescue of dopamine levels in the striatum, thus meaning that anti-CD38 clone HB7 antibody not only protected dopaminergic neurons but also preserved their functionality. The same dose-dependent effect was observed at the behavioral level in the apomorphine-induced contralateral rotation test. Further, treatment with anti-CD38 clone HB7 antibody was also found to dose- dependently increase plasmatic levels of interleukin-10 (IL-10), the main anti- inflammatory cytokine, suggesting that this antibody possessed not only strong neuroprotective but also strong anti-inflammatory properties in vivo. 

The specification at page 89 discloses that beyond its neuroprotective effect, the dose-dependent increase of the plasmatic level of IL-10, the main anti-inflammatory cytokine, observed upon treatment with the anti-CD38 clone HB7 antibody, indicates its strong anti-inflammatory properties in vivo. This observation suggests a therapeutic interest for anti-CD38 clone HB7 antibodies in the treatment of inflammatory diseases. 

The claims are directed to the use of a genus of compounds which specifically binds to CD38 having functional and therapeutic properties. 

The specification describes the compounds which specifically binds to CD38 (e.g., an antibody, an antigen-binding antibody mimetic and small organic molecule) that specifically binds CD38 and induces CD38 internalization, increasing intracellular NAADP level in neurons and/or immune cells and activating the opening of NAADP receptors TPC1 and/or TPC2 in preventing and/or treating a neurodegenerative disease and/or an inflammatory disease in a subject.  Besides anti-CD38 antibody, HB-7 which binds to the cystein254-cysteine275, the specification does not describe the complete structure of a compound that specifically binds CD38 and induces CD38 internalization, increasing intracellular NAADP level in neurons and/or immune cells and activating the opening of NAADP receptors TPC1 and/or TPC2 in preventing and/or treating a neurodegenerative disease and/or an inflammatory disease in a subject.  Further, the specification does not describe the partial structures, or physical properties, or chemical properties of a compound specifically binds CD38 and induces CD38 internalization, increasing intracellular NAADP level in neurons and/or immune cells and activating the opening of NAADP receptors TPC1 and/or TPC2 in preventing and/or treating a neurodegenerative disease and/or an inflammatory disease in a subject including ALS.   It is noticed that anti-CD38 antibodies disclosed in the specification, HB7, AT1, clone 90, AT13/5 and OKT-10, have different binding specificity, different properties, different affinities and effect on the release of IL-10.  The specification on page 86 discloses that anti-CD38 clone HB7 or NAD+ required CD38 internalization and/or lysosomal acidic environment.

While the specification at page 17 describes the amino acid sequence of CD38 (SEQ ID NO:1), the specification does not describe any correlation between the sequence and the structure of any compound that thatspecifically binds CD38 and induces CD38 internalization, increasing intracellular NAADP level in neurons and/or immune cells and activating the opening of NAADP receptors TPC1 and/or TPC2 in preventing and/or treating a neurodegenerative disease and/or an inflammatory disease in a subject. 

The specification describes a method of screening compounds for specific binding to CD38 and to the activation of the opening of NAADP receptors Two Pore Channels TPC1 and/or TPC2 (see page 16), however, there is no information regarding what structural features would likely be associated with such specific binding to CD38 and to the activation of the opening of NAADP receptors Two Pore Channels TPC1 and/or TPC2.  Thus, the specification does not disclose a correlation between a compound specific binding to CD38 and to the activation of the opening of NAADP receptors Two Pore Channels TPC1 and/or TPC2 and the structure of a putative compound. 

The level of skill and knowledge in the art is that there are no known compounds which specifically binds to CD38 (e.g., an antibody, an antigen-binding antibody mimetic and small organic molecule) that specifically binds CD38 and induces CD38 internalization, increasing intracellular NAADP level in neurons and/or immune cells and activating the opening of NAADP receptors TPC1 and/or TPC2 in preventing and/or treating a neurodegenerative disease and/or an inflammatory disease in a subject and no known correlation between any structural component and the ability to specifically binds to CD38 (e.g., an antibody, an antigen-binding antibody mimetic and small organic molecule) that specifically binds CD38 and induces CD38 internalization, increasing intracellular NAADP level in neurons and/or immune cells and activating the opening of NAADP receptors TPC1 and/or TPC2 in preventing and/or treating a neurodegenerative disease and/or an inflammatory disease in a subject.  Thus, the disclosure does not allow one of skill in the art to visualize or recognize the structure of any compound required to practice the claimed method.  Accordingly, one of ordinary skill in the art would conclude that the applicant would not have been in possession of the claimed method of using a known compounds which specifically binds to CD38 (e.g., an antibody, an antigen-binding antibody mimetic and small organic molecule) that specifically binds CD38 and induces CD38 internalization, increasing intracellular NAADP level in neurons and/or immune cells and activating the opening of NAADP receptors TPC1 and/or TPC2 in preventing and/or treating a neurodegenerative disease and/or an inflammatory disease in a subject because a compound possessing the desired activity required to practice the method is not adequately described and was not known in the art.

Possession is not be shown by merely describing how to obtain possession of members of the claimed genus or how to identify their common structural features.  See University of Rochester, 358 F.3d at 927, 69 USPQ2d at 1895.  Sufficient description to show possession of such a genus may be achieved by means of a recitation of a representative number of compounds which specifically binds to CD38, falling within the scope of the genus or of a recitation of structural features common to members of the genus, which features constitute a substantial portion of the genus

Without a correlation between structure and function, the claim does little more than define the claimed invention by function.  That is not sufficient to satisfy the written description requirement. See Eli Lilly, 119 F.3d at 1568, 43 USPQ2d at 1406 (“definition by function … does not suffice to define the genus because it is only an indication of what the gene does, rather than what it is”).

The claims are directed to the use of a genus of antibodies which specifically binds to CD38, as well as a subgenus of anti-CD38 antibodies specifically binds to a peptide comprising amino acids 220 to 285, 254-275, cysteine-254, cysteine-275 and cysteine-254 and cysteine-275 of SEQ ID NO: 1 having functional and therapeutic properties. 

It is noted that human CD38 of SEQ ID NO: 1 is 300 amino acid in length.  It is well known in the art that the epitope binding site of an antibody is usually defined by no more than six to eight amino acids. Neither the instant specification nor the art of record shows that the majority of antibodies that bind to any one of the multitude of epitopes present in a protein having the sequence of human CD38 of SEQ ID NO: 1 are capable of preventing and/or treating a neurodegenerative disease including ALS, as is required for the operability of the claimed product. The required genus is not adequately described because neither the specification nor the art of record describes a representative number of species of antibody within the required genus.

Artisans are well aware that knowledge of a given antigen (for instance CD38) provides no information concerning the sequence/structure of antibodies that bind the given antigen. For example, Edwards et al (J Mol Biol. 2003 Nov 14;334(1): 103-18) teach that over 1,000 different antibodies to a single protein can be generated, all with different sequences spanning almost the entire heavy and light chain germline repertoire (42/49 functional heavy chain germlines and 33 of 70 V-lambda and V-kappa light chain germlines, and with extensive diversity in the FICDR3 region sequences (that are generated by VDJ germline segment recombination) as well, see entire document). Similarly, Lloyd et al (Protein Eng Des Sel. 2009 Mar;22(3):159-68) teach that a large majority of VH/VL germline gene segments are used in the antibody response to an antigen, even when the antibodies were selected by antigen binding, as their sequencing studies revealed that out of 841 unselected and 5,044 selected antibodies, all but one of the 49 functional VH gene segments was observed (see entire document). Goel et al (J Immunol. 2004 Dec 15; 173(12):7358-67) disclose the synthesis of three mAbs that bind to the same short (12-mer) peptide and found that the sequences of these antibodies which bound the same epitope exhibited diverse V gene usage indicating their independent germline origin (see entire document). As such, it does not seem possible to predict the sequence/structure of an antibody that binds a given antigen as there does not appear to be any common or core structure present within all antibodies that gives rise to the function of antigen binding. Further, given data such as that of Edwards et al. indicating the diversity of sequence bound in a population of antibodies that bind to a given antigen no number of species appears to reasonably representative of the breadth of the genus of antibodies that bind the given antigen. Indeed, Kanyavuz et al (Nat Rev Immunol. 2019 Jun; 19(6):355-368) teach that “Theoretically, under physiological conditions, the human immune system can generate BCRs with 1026 distinct sequences, an astronomical number that is far greater than the calculated number of all B cell clones that can be generated during the lifespan of a healthy human (estimated to be 4 x 1014).

Importantly, the USPTO has released a Memo on the Clarification of Written Description Guidance For Claims Drawn to Antibodies and Status of 2008 Training Materials, 02/22/2018.  
     See https://www.uspto.gov/sites/default/files/documents/amgen_22feb2018.pdf.

The Memo clarifies the applicability of USPTO guidance regarding the written description requirement of 35 U.S.C. § 112(a) concerning the written description requirement for claims drawn to antibodies, including the following.

     “In view of the Amgen decision, adequate written description of a newly characterized antigen alone should not be considered adequate written description of a claimed antibody to that newly characterized antigen, even when preparation of such an antibody is routine and conventional”.

In contrast to applicant’s reliance of describe the epitope of the CD38 in providing a fully characterized antigen / specific epitope as well as claiming structural elements of the antigen, one or more functions recited in the claims and binding affinity,  there is insufficient written description of the required kind of structure-identifying information about the corresponding makeup of the claimed anti-CD38 antibodies to demonstrate possession.  Also, see Amgen Inc. v. Sanofi, 124 USPQ2d 1354 (Fed. Cir. 2017).

There is no evidence that knowledge of the chemical structure of an antigen gives the required kind of structure identifying information about the corresponding antibodies Applicants attempt to describe the invention by describing something that is not the invention: viz., the antigens to which the antibodies may bind.   There nothing in the disclosure that describes the antibodies as required by the test set forth in Ariad.

However, the anti-CD38 antibodies are required to practice the invention.  The specification fails to provide any specific structural or physical information so as to define a genus of antibodies having the desired therapeutic properties. Applicant is merely rely on the identification of CD38 of SEQ ID NO: 1 as the antigen and the well-known structure of antibodies in general.  However, the claims do not recite a general antibody, but an antibody having a specific desired activity. However, Federal Circuit clarification of the law of written description as it applies to antibodies. Amgen v. Sanofi, 872 F.3d 1367 (Fed. Cir. 2017).

The claims are directed to a genus of anti-CD38 antibodies. However, Federal Circuit clarification of the law of written description as it applies to antibodies. The U.S. Court of Appeals for the Federal Circuit (Federal Circuit) decided Amgen v. Sanofi, 872 F.3d 1367 (Fed. Cir. 2017), which concerned adequate written description for claims drawn to antibodies. The Federal Circuit explained in Amgen that when an antibody is claimed, 35 U.S.C. § 112(a) requires adequate written description of the antibody itself. Amgen, 872 F.3d at 1378-79. The Amgen court expressly stated that the so-called "newly characterized antigen" test, which had been based on an example in USPTO-issued training materials and was noted in dicta in several earlier Federal Circuit decisions, should not be used in determining whether there is adequate written description under 35 U.S.C. § 112(a) for a claim drawn to an antibody. Citing its decision in Ariad Pharmaceuticals, Inc. v. Eli Lilly & Co., the court also stressed that the "newly characterized antigen" test could not stand because it contradicted the quid pro quo of the patent system whereby one must describe an invention in order to obtain a patent. Amgen, 872 F.3d at 1378-79, quoting Ariad Pharmaceuticals, Inc. v. Eli Lilly & Co., 598 F.3d 1336, 1345 (Fed. Cir. 2010). In view of the Amgen decision, adequate written description of a newly characterized antigen alone should not be considered adequate written description of a claimed antibody to that newly characterized antigen, even when preparation of such an antibody is routine and conventional. 

Moreover, there is insufficient written description of the required kind of structure-identifying information about the corresponding makeup of the claimed anti-CD38 antibodies to demonstrate possession.    Also, see Amgen Inc. v. Sanofi, Aventisub LLC, No. 2017-1480 (Fed. Cir. 2017). The Court reiterated that adequate written description must “contain enough information about the actual makeup of the claimed products . . . .”  The Court simultaneously suggested that the “newly characterized antigen” test “flouts” section 112 because it “allows patentees to claim antibodies by describing something that is not the invention, i.e. the antigen.”  The Court concluded that for written description of an antibody to be adequate when presented with “functional” terminology, there must be an established correlation in the art between structure and function.

Zhao et al (JBC, 286(25)22170-22177, 2011) Zhao et al teach that using a monoclonal antibody, HB7, generated against a critical disulfide, Cys-254–Cys-275. The specificity of the antibody was established by x-ray crystallography and site-directed mutagenesis (abstract).    Zhao et al teach that the disulfide issue was addressed next by generating a monoclonal antibody (HB7) that can recognize a specific disulfide of CD38.  The close-up in Fig. 2b shows that HB7 directly bound to and specifically recognized the disulfide Cys-254–Cys-275 (cyan).  HB7 recognized EGFPsCD38 and all mutants except C254S (Fig. 2d); the C254S mutation should destroy the Cys-254–Cys-275 disulfide targeted by HB7. The results indicate that Cys-254–Cys-275 is intact in cytosolic EGFP-sCD38 (see page 22174, under The Engineered Cytosolic CD38 Contains Disulfides).

Besides the HB7 anti-CD38 antibody, the specification fails to discloses other antibodies that bind a peptide cysteine254 to cysteine275 of SEQ ID NO:1.
Besides, HB-7 anti-CD38 antibody, the specification fails to disclose any species of antibodies that binds a peptide comprising 220-285 of SEQ ID NO:1.  The specification fails to disclose any species of anti-CD38 antibodies that bind either cysteine254 or cysteine 275.  The specification fails to discloses any species of anti-CD38 antibodies that bind t the 5th C-terminal disulfide loop involving cysteine 254 and cysteine 275 of SEQ ID NO:1.

Besides HB7 anti-CD38 antibody, the specification fails to disclose anti-CD38 antibodies CD38 that induce CD38 internalization.  Willert et al (Cancer Res (2019) 79 (13_Supplement): 2384) teach that CD38 is a poorly internalizing receptor. 

WO2016011069A1 discloses CD38 agonist binds the extracellular domain of CD38. 

The specification at page 4 discloses targeting CD38 with anti-CD38 antibodies daratumumab or isatuximab (non-internalizing anti-CD38 antibody) was found to decrease plasma levels of anti-inflammatory interleukin-10 (IL-10).  Unexpectedly, and in contradiction with these results, we found that compounds, which specifically bind to CD38 and activate the opening of NAADP receptors Two Pore Channels TPC1 and/or TPC2, strongly increased plasma IL-10 levels in vivo. 

Vas-Cath Inc. v. Mahurkar, 19 USPQ2d 1111, makes clear that “applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention.  The invention is, for purposes of the written description inquiry, whatever is now claimed.”  (See page 1117.)  The specification does not “clearly allow persons of ordinary skill in the art to recognize that [he or she] invented what is claimed.”  (See Vas-Cath at page 1116.).  Consequently, Applicant was not in possession of the instant claimed invention.  See University of California v. Eli Lilly and Co. 43 USPQ2d 1398. 

Applicant is invited to point to clear support or specific examples of the claimed invention in the specification as-filed. 

 
10.  Claims 18-23, 25-26, 30, 35-36 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for a method of treating Parkinsons’ disease with anti-CD38 antibody, HB7, does not reasonably provide enablement for the methods recited in claims 18-23, 25-26, 30, 35-36.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to use the invention commensurate in scope with these claims. 


The claims are directed methods of preventing and/or treating each and every neurodegenerative disease including ALS with a genus of compounds which specifically binds to CD38 and induces CD38 internalization, thereby increasing intracellular NAADP levels in neuros and/or immune cells and activating the opening of NAADP receptors Two Pore Channels TPC1 and/or TPC2.

Factors to be considered in determining whether undue experimentation is required to practice the claimed invention are summarized In re Wands (858 F2d 731, 737, 8 USPQ2d 1400, 1404 (Fed. Cir. 1988)).  The factors most relevant to this rejection are the scope of the claim, the amount of direction or guidance provided, the lack of sufficient working examples, the unpredictability in the art and the amount of experimentation required to enable one of skill in the art to practice the claimed invention.

Example 1 of the specification is directed to the in vitro neuroprotection of Midbrain Dopaminergic Neurons by Anti-CD38 Antibodies.  The neuroprotective effect of anti-CD38 antibodies (clone 90, AT1, AT13/5, OKT-10 or HB-7), and slightly but significantly that of NAD+, was antagonized in the presence of Ned-19 (2 μM), an inhibitor of NAADP receptor activation [0276].  The neuroprotective effect of anti-CD38 antibodies clone 90, AT1, AT13/5, or HB-7 but not that of NAD+ was abolished in the presence of Ned-19 (2 μM), an inhibitor of NAADP receptor activation [0278]. The neuroprotective effect of anti-CD38 antibodies clone 90, AT1, AT13/5, or HB-7 but not that of NAD+ or clone OKT-10 anti-CD38 antibody (1 μg/mL) was abolished in the presence of Ned-19 (2 μM), an inhibitor of NAADP receptor activation.

Example 3 of the specification discloses in vitro neuroprotection of cortical neurons by anti-CD38 antibodies.  The neuroprotective effect of anti-CD38 antibodies clone 90, AT1, and HB7 but not that of NAD+ or anti-CD38 antibodies clone AT13/5 or OKT-10 (1 μg/mL) was abolished in the presence of Ned-19 (2 μM), an inhibitor of NAADP receptor activation. The neuroprotective effect of anti-CD38 antibodies clone 90, AT1, and HB7 but not that of NAD+ was abolished in the presence of Ned-19 (2 μM), an inhibitor of NAADP receptor activation. The anti-CD38 clone HB7 antibody increased cytosolic calcium levels, and that this effect is abrogated in the presence of the NAADP receptor antagonist Ned-19 (2 μM).

Example 6 is directed to in vivo neuroprotection of midbrain dopaminergic neurons in the unilateral 6-OHDA mouse model.  The specification discloses that anti-CD38 clone HB7 antibody dose-dependently protected dopaminergic neurons of the substantia nigra pars compacta (FIG. 14). Moreover, this neuroprotective effect was accompanied by a rescue of dopamine levels in the striatum, thus meaning that anti-CD38 clone HB7 antibody not only protected dopaminergic neurons but also preserved their functionality. The same dose-dependent effect was observed at the behavioral level in the apomorphine-induced contralateral rotation test.
[0306] Finally, treatment with anti-CD38 clone HB7 antibody was also found to dose-dependently increase plasmatic levels of interleukin-10 (IL-10), the main anti-inflammatory cytokine, suggesting that this antibody possessed not only strong neuroprotective but also strong anti-inflammatory properties in vivo.

We found that anti-CD38 clone HB7 antibody protected dopaminergic neurons of the substantia nigra pars compacta to the same level when injected using either an intravenous or an intracerebral route of administration (FIG. 15) [0308].
We found that anti-CD38 clone HB7 antibody significantly protected dopaminergic neurons of the substantia nigra pars compacta when injected either concomitantly with 6-OHDA or one day following 6-OHDA administration, suggesting that anti-CD38 antibody is still effective in protecting neurons while the neurodegenerative mechanism is already ongoing (FIG. 16) [0310] .
The specification used Unilateral 6-OHDA Mouse Model of Parkinson’s disease, which is not representative of each and every neurodegenerative disease including amyotrophic lateral sclerosis. 

Nie et al (Neuropharmacology, 99:448-458, 2015) teaches that BDNF is one of the key molecules to regulate neuronal survival, growth, differentiation and function in the nervous system. BDNF exerts its neuroprotective effects through activating its specific receptor TrkB, stimulating cell proliferation pathways, such as PI-3-kinase and MAPK, and inhibiting apoptosis signaling pathways. Deficiency of the BDNF/TrkB signaling pathway has been believed to play an important role in the occurrence and development of Parkinson’s disease (PD). However, recombinant BDNF failed to show demonstrable benefit to patients with amyotrophic lateral sclerosis in a large scale phase III trial, for its in vivo instability and poor pharmacokinetics (see page 547, right col., 2nd ¶).

Harlan et al (Experimental Neurology, 327, May 2020, 113219) used two different ALS mouse models overexpressing a mutant hSOD1, the ALS-linked mutation G93A (hSOD1G93A) and the experimental mutation H46R/H48Q (hSOD1H46R/H48Q), in a CD38 knockout background. They observed that the ablation of CD38 does not modify the survival of the two hSOD1-linked ALS mouse models used (Fig. 1, page 3, under Results).  Harlan’s et al data show that ablation of CD38 does not confer protection in two hSOD1-linked ALS models. This result appears to be in line with previous published data showing that PARP1 inhibition does not extend the survival of hSOD1G93A mic4 (see page 5, right col., top ¶). At least in ALS, the available evidence suggests that inhibition of NAD+-consuming enzymes may not be beneficial, while boosting NAD+ with bioavailable precursors may be Fig. 4 (page 5, 1st ¶).   Harlan et al further teach that CD38 ablation confers no protection against sciatic nerve transection (see page 5, right col., 1st ¶).

The burden of enabling the prevention of a disease (i.e. the need for additional testing) would be greater than that of enabling a treatment due to the need to screen those mammals susceptible to such diseases and the difficulty of proof that the administration of the drug was the agent that acted to prevent the condition. Further, the specification does not provide guidance as to how one skilled in the art would go about screening those patients susceptible to neurodegenerative disease including ALS within the scope of the presently claimed invention. Nor is sufficient guidance provided as to a specific protocol to be utilized in order to prove the efficacy of the presently claimed anti-CD38 antibody in preventing neurodegenerative disease state.  

Reasonable correlation must exist between the scope of the claims and scope of the enablement set forth. In view on the quantity of experimentation necessary the limited working examples, the nature of the invention, the state of the prior art, the unpredictability of the art and the breadth of the claims, it would take undue trials and errors to practice the claimed invention.



11.  The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

12.  Claims 18-23, 25-26, 30, 35-36 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by US 20160376373.

The `373 publication teaches and claims method for preventing a neurodegenerative disease including ALS comprising administering to the patient an antibody that specifically binds CD38 (see claims 1, 65, 75), wherein the anti-CD38 antibody is HB-7 (binds to the claimed epitopes recited in claims 21-23) [0314] among other anti-CD38 antibodies [0174] to [0187].    The `373 publication teaches humanized and chimeric monoclonal antibodies [0060]. It is Applicant’s burden to show that the referenced patients are not susceptible to neurodegenerative diseases including ALS and the referenced antibodies do not prevent such neurodegenerative diseases. 

The claimed functional properties of the claimed anti-CD38 antibodies are considered inherent properties of the referenced antibodies in the absence of evidence to the contrary.

The reference teachings anticipate the claimed invention.

13.  Claims 18-23, 25-26, 30 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 20160067205.

The `205 publication teaches and claims method for preventing a neurodegenerative disease including ALS comprising administering to the patient an antibody that specifically binds CD38 (see claim 1), wherein the anti-CD38 antibodies binding to the region 267SKRNIQFSC275KNIYR289 (SEQ ID NO: 2) and the region 233EKVQTLEAWVIHGG246 (SEQ ID NO: 3) of human CD38 (SEQ ID NO: 1) (published claim 13 and [0087]) among other anti-CD38 antibodies [0066] to [0072]. The `205 publication teaches humanized and chimeric monoclonal antibodies [0043]. It is Applicant’s burden to show that the referenced patients are not susceptible to neurodegenerative diseases including ALS and the referenced antibodies do not induce CD38 internalization and prevent such neurodegenerative diseases. 

Importantly, the `205 publication teaches treating CD38 expressing disease including central nervous system, neuroblastomas express CD38 with anti-CD38 antibodies [0071].

The claimed functional properties and affinities of the claimed anti-CD38 antibodies are considered inherent properties of the referenced antibodies in the absence of evidence to the contrary.

The reference teachings anticipates the claimed invention.

14.  Claims 18-20, 25-26, 30, 35-36 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 20180353526.

The `526 publication teaches methods of treating a disease in a subject, the method comprising modulating the kynurenine to tryptophan ratio in the subject (published claim 1), methods of treating a disease in a subject (published claim 9), the method comprising modulating NAD+ turnover in the subject, comprising administering a composition comprising a NAD+ precursor to the subject, wherein a NAD+ precursor is nicotinamide riboside, wherein a NAD+ precursor is administered in combination with a CD38 antagonist (claim 12), wherein the disease is mood disorders, psychiatric diseases or disorders, neurologic diseases or disorders, depression, schizophrenia, Alzheimer disease and Parkinson's Disease (published claims 6, 14 and 26).
The `526 publication teaches a monoclonal antibody inhibitor of CD38, Isatuximab (SAR650984, Sanofi), and 4-amino-8-quinoline carboxamides [0068],[0111] .  The `526 publication teaches humanized antibody [0080] , [0159], [0160].
The referenced antibodies would induce internalization of the CD38 and have the claimed properties and affinities in the absence of evidence to the contrary.
Claims 30, 35-36 are included because the administration of the reference antibodies would prevent ALS in the absence of evidence to the contrary.
The reference teachings anticipate the claimed invention.
15.  Claims 18-20, 25-26, 30, 35-36 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by US Pat. 9,944,711.

The `711 patent claims methods of treating inflammatory disorders, immune disorder or autoimmune disorder including multiple sclerosis (see issued claim 30) with anti-CD38 antibody (issued claim 2), such as antibody 028, 025, 026, 049,056 (see col., 79, lines 30-35), wherein the antibody is humanized antibody (see col., 13, lines 20). The referenced antibodies would induce internalization of the CD38 and have the claimed properties and affinities in the absence of evidence to the contrary.
Claims 30, 35-36 are included because the administration of the reference antibodies would prevent ALS in the absence of evidence to the contrary.
The reference teachings anticipate the claimed invention.
16.  Claims 18-20, 25, 30, 35-36 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Pat. US20120328526A (IDS).

The `526 publication teaches and claims methods for treating a mammal having a neuropathophysiological condition or suspected to develop said neuropathophysiological condition, comprising the step of: administering to said mammal an inhibitor of CD38 NAD+ glycohydrolase activity, wherein said inhibitor is an anti-CD38 antibody, wherein said inhibitor is a compound selected from nicotinamide or salts or prodrugs thereof, nicotinamide mononucleotide or salts or prodrugs thereof, nicotinamide adenine dinucleotide or salts or prodrugs thereof, nicotinamide riboside or salts or prodrugs thereof, nicotinamide phosphoribosyltransferase, or combinations thereof, wherein said inhibitor decreases CD38 expression, wherein said inhibitor is an siRNA molecule, an antisense oligonucleotide, or a peptide nucleic acid, wherein the condition is selected from the group consisting of traumatic brain injury, ischemia, Alzheimer's Disease, multiple sclerosis, Amyotrophyc lateral sclerosis and peripheral neuropathy. (published claims 7-14).

The claimed properties of inducing CD38 internalization and the claimed functional properties and affinities are considered inherent properties of the reference antibodies in the absence of evidence to the contrary.

The reference teachings anticipate the claimed invention. 

17.  The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

18.  Claims 18-23, 25-26, 30, 35-36 are rejected under 35 U.S.C. 103 as being unpatentable over US Pat. US20120328526A (IDS) in view of Zhao et al (JBC, 286(25)22170-22177, 2011).

The teachings of the `526 publication have discussed, supra.

The reference teachings differ from the claimed invention only in the recitation of that the antibody induced CD38 internalization in claim 1, and the anti-CD38 antibodies binds to a peptide comprising amino acids 220-285, Cys254 and/or Cys275, or the 5th C-terminal disulfide lopp involving Cys 254 and Cys275 of SEQ ID NO: 1 recited in claims 21-23.

 Zhao et al teach that using a monoclonal antibody, HB7, generated against a critical disulfide, Cys-254–Cys-275. The specificity of the antibody was established by x-ray crystallography and site-directed mutagenesis (abstract).    Zhao et al teach that the disulfide issue was addressed next by generating a monoclonal antibody (HB7) that can recognize a specific disulfide of CD38.  The close-up in Fig. 2b shows that HB7 directly bound to and specifically recognized the disulfide Cys-254–Cys-275 (cyan).  HB7 recognized EGFPsCD38 and all mutants except C254S (Fig. 2d); the C254S mutation should destroy the Cys-254–Cys-275 disulfide targeted by HB7. The results indicate that Cys-254–Cys-275 is intact in cytosolic EGFP-sCD38 (see page 22174, under The Engineered Cytosolic CD38 Contains Disulfides).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the anti-CD38 antibodies of the `526 publication with the HB7 antibody taught by Zhao et al in the treatment methods taught by `526 publication because like the compound taught by the `526 publication the HB7 antibody binds CD38.  Substituting a known element for another, to yield the known result, is obvious. See KSR, 550 U.S. at 416, 421 (2007).

"[W]hen a patent claims a structure already known in the prior art that is altered by the mere substitution of one element for another known in the field, the combination must do more than yield a predictable result." KSR Int'l v. Teleflex Inc., 550 U.S. 398,416 (2007).

"Structural similarity, alone, may be sufficient to give rise to an expectation that compounds similar in structure will have similar properties." In re Merck & Co., Inc., 231 USPQ 375,379.

Inducing CD38 internalization and the claimed functional properties and affinities would be expect using the HB7 antibody in the absence of evidence to the contrary.

Humanization of clone HB7 would have been obvious before the effective filing date of the invention.

From the combined teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention.  Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references, especially in the absence of evidence to the contrary. 

19.  The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.


20.  Claims 18-23, 25-26, 30, 35-36 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 25-35 of copending Application No. 17425022 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the `022 application claims methods of preventing and/or treating a disease in a subject in need thereof, comprising administering to said subject a compound which specifically competes with CD31 for CD38 binding, wherein said disease is selected from the group consisting of neurodegenerative diseases; neuroinflammatory diseases;   ocular diseases, wherein said disease is selected from the group consisting of amyotrophic lateral sclerosis; Parkinson's disease and related disorders; Alzheimer's disease and related disorders; Huntington disease; multiple sclerosis, wherein said compound is selected from the group consisting of a peptide, a chimeric peptide, an antibody, an antigen-binding fragment thereof, an antigen-binding antibody mimetic, an oligonucleotide and a small organic molecule; and wherein said compound: induces tyrosine phosphorylation of discrete cytoplasmic substrates in a cell, that is inhibited in the presence of genistein; and/or induces lysosomal exocytosis in a cell, that is inhibited in the presence of vacuolin-1, wherein said compound is an isolated anti- human CD38 antibody or antigen-binding fragment thereof, wherein said antibody or antigen-binding fragment thereof competes with CD31 and induces lysosomal exocytosis in a cell, that is inhibited in the presence of vacuolin-1. It is noted that the specification of the `022 application uses HB7 anti-CD38 antibody that binds to the claimed epitopes.  The claims of the `022 application anticipate the instant claims.

This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
 
21.  No claim is allowed.

22. The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

Otsuka et al. CD38 is associated with Bunina bodies in amyotrophic lateral sclerosis (ALS).  Society for Neuroscience Abstracts, (1998) Vol. 24, No. 1-2, pp. 478.   Abstract # 184.4.

Otsuka et al  immunostained sections of autopsy spinal cords of 5 patients with ALS enriched with Bunina bodies and 10 controls by immunoperoxidase method.  Antibodies were raised in rabbits against synthetic peptides corresponding to six portions of CD38.  All the antibodies to CD38 gave a similar result showing a positive staining of the periphery of Bunina bodies, dystrophic neurites and neuronal somata in ALS spinal cord.  CD38 immunorectivity of the periphery of Bunina bodies was strong, but that of neuronal somata was weak in the same section.  In comparison to normal neurons in control, the immunoreactivity was increased in the Bunina body-containing neurons in ALS.  CD38 might be induced in neurons during the degenerative process in ALS as well as AD, whereby it could be associated with Bunina bodies (abstract).

23.  Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAHER M HADDAD whose telephone number is (571)272-0845.  The examiner can normally be reached on Monday-Friday 7:00-4:30PM. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel E Kolker can be reached on 571-272-3181.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

December 6, 2022

/MAHER M HADDAD/            Primary Examiner, Art Unit 1644